MEMORANDUM **
William J. Lawrence appeals from his guilty-plea conviction and 168-month sentence for credit union robbery, in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Lawrence’s counsel has filed a brief stating there are no grounds for relief, *493along with a motion to withdraw as counsel of record. Lawrence has not filed a pro se supplemental brief. The government has filed a motion for summary affirmance
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, the government’s motion for summary affirmance is DENIED as moot, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.